Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-22-2007

Chadda v. Bd Elections
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4723




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Chadda v. Bd Elections" (2007). 2007 Decisions. Paper 1432.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1432


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 06-4723


                                  SOLANGE CHADDA,
                                              Appellant

                                             v.

                             THE BOARD OF ELECTIONS;
                                   BOB CASEY


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           D.C. Civil Action No. 06-cv-4847
                           (Honorable Michael M. Baylson)


                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 20, 2007

         Before: SCIRICA, Chief Judge, FUENTES and SMITH, Circuit Judges

                                  (Filed: March 22, 2007)


                               OPINION OF THE COURT


PER CURIAM.

       Appellant Solange Chadda, a resident of the City of Philadelphia, filed a civil

rights action pro se in United States District Court for the Eastern District of Pennsylvania

against the “Board of Elections Harrisburg, Pa.” and then-candidate for the United States
Senate, Robert P. Casey, Jr. She sought a temporary restraining order, see Fed. R. Civ.

Pro. 65(b), to postpone the November 6, 2006 election, place her on the ballot, and

disqualify candidate Casey. Chadda evidently had petitioned to be on the ballot for the

U.S. Senate as an Independent candidate. She alleged that an individual associated with

the Casey campaign violated the “federal election code” by trying to extort money from

her in exchange for petitions. He also threatened her. In July 2006 she was forced to

retain an attorney who sought an extension of time from the state Bureau of

Commissions, Elections and Legislation to allow her to collect the required number of

signatures necessary to be placed on the ballot. (Complaint, at Exhibit “V.”) The Bureau

was alleged to have ignored the request.

       The District Court scheduled a hearing prior to the election, at which Chadda

appeared. Following the hearing, the court denied her request to stay the election. The

court found insufficient evidence to warrant either a TRO or preliminary injunction.

Chadda had presented no witnesses and her documentary evidence was either

inadmissible hearsay or non-probative. Moreover, there were doubts as to the basis of the

court’s jurisdiction to grant relief. The complaint was dismissed, and her motion for

reconsideration was denied as moot after the election had taken place. Chadda appeals.1

       We will affirm. We agree with the District Court about the numerous defects in

Chadda’s complaint and motion for a TRO. Neither of these submissions specifically


   1
     Chadda filed a notice of appeal on November 6, 2006, but she did not seek a stay of
the election nor did she seek an expedited appeal.

                                            2
stated a basis for federal jurisdiction. Although election codes are creatures of state law,

see 25 Pa. Cons. Stat. Ann. §§ 2600-3591, if the state restricts the ability of a candidate or

political party to be placed on state ballots, the First Amendment right to freedom of

association and the Fourteenth Amendment right to equal protection under the law may be

infringed, see Williams v. Rhodes, 393 U.S. 23, 30-31 (1968); Bullock v. Carter, 405 U.S.
134, 149 (1972). Jurisdiction in federal district court thus would lie under 42 U.S.C. §

1983 if the requirements for maintaining a civil action were otherwise met, but they were

not here. Chadda did not make service on any county Board of Elections or on the state

Bureau of Commissions, Elections and Legislation. Her complaint was subject to

dismissal without prejudice on that basis, Fed. R. Civ. Pro. 4(m).

       As to candidate Casey, Chadda alleged not only a violation of her civil rights but

also, apparently, violations of the Racketeer Influenced and Corrupt Organizations Act,

18 U.S.C. § 1964 (“RICO”), which authorizes civil suits by any person injured in his

business or property by reason of a violation of 18 U.S.C. § 1962. See Kehr Packages,

Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1411 (3d Cir. 1991). Her main allegations focus on

the obstruction by a member of the Casey campaign of her right to petition to be on the

ballot, and extortion. However, a TRO or preliminary injunction will issue only when the

movant produces evidence sufficient to convince the court that all factors favor

preliminary relief. See Duraco Products, Inc. v. Joy Plastic Enterprises, Ltd., 40 F.3d
1431, 1438 (3d Cir. 1994). The District Court dismissed these claims after a hearing,

finding absolutely no proof that would allow it to consider them. In her brief on appeal,

                                              3
Chadda contends, without support, that “her constitutional Rights got taken away by Bob

casey [sic] and his people through racketerism, estortion [sic] blackmail, intimidation,

bribery, obstruction of justice, violation Of the federal election code section 9035 and

section 9037.” We have reviewed the record, and like Chadda’s brief, it provides no basis

whatever for concluding that the District Court erred in denying relief.

       We will affirm the orders of the District Court dismissing the complaint and

denying a TRO and preliminary injunction, and denying the motion for reconsideration.




                                             4